UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1595



PATRICIA LEE GREENWAY,

                                            Plaintiff - Appellant,

          versus


ORIGEN FINANCIAL INC, d/b/a Dynex Financial
Inc; JEFFREY L. SILVER; IVAN J. TONEY; THE
HOUSING BOARD; U.S. DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT; IVAN SOUTHERLAND; MIKE
ANDERSON; PHILLIP D. MAYNARD; SUPREME COURT OF
SOUTH CAROLINA, Disciplinary Course,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-02-1617)


Submitted:   July 24, 2003                 Decided:    July 29, 2003


Before MICHAEL and MOTZ, Circuit Judges, and        HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patricia Lee Greenway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia Lee Greenway appeals from the district court’s order

accepting the recommendation of the magistrate judge and dismissing

her complaint without prejudice.         The district court’s dismissal

without prejudice is not appealable.         See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).   A dismissal without prejudice is a final order only if “‘no

amendment   [in   the   complaint]   could   cure   the   defects   in   the

plaintiff’s case.’” Id. at 1067 (quoting Coniston Corp. v. Village

of Hoffman Estates, 844 F.2d 461, 463 (7th Cir. 1988)).                  In

ascertaining whether a dismissal without prejudice is reviewable in

this court, the court must determine “whether the plaintiff could

save [her] action by merely amending [her] complaint.”              Domino

Sugar, 10 F.3d at 1066-67.     In this case, Greenway may move in the

district court to reopen her case and to file an amended complaint

specifically alleging facts sufficient to state a claim within the

district court’s jurisdiction.           See 28 U.S.C. § 1332 (2000).

Therefore, the dismissal order is not appealable.         Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED


                                     2